Citation Nr: 0028609	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-12 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 1998, a statement of the 
case was issued in July 1998, and a substantive appeal was 
received in August 1998.

The RO in a March 2000 supplemental statement of the case 
characterized the issue in terms of a low back disorder.  
This was the first time that the veteran's disorder had been 
characterized in this manner; prior to that time, the issue 
had not been limited to the low back.  After reviewing the 
record, the Board concludes that the issue is most accurately 
described in terms of residuals of a back injury. 


FINDINGS OF FACT

1.  By rating decision in June 1990, a claim by the veteran 
for entitlement to service connection for a back injury was 
denied; the veteran initiated an appeal with a timely notice 
of disagreement, but did not complete the appeal by filing a 
timely substantive appeal.  

2.  Certain items of evidence received since the June 1990 
rating decision are so significant that they must be 
considered in order to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.

3.  The claims file includes a medical diagnosis of current 
disability, competent evidence of inservice incurrence, and 
medical evidence of a nexus to service.


CONCLUSIONS OF LAW

1.  The June 1990 rating decision denying entitlement to 
service connection for a back injury is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  New and material evidence has been received subsequent to 
the June 1990 rating decision, and the veteran's claim of 
entitlement to service connection for residuals of a back 
injury has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for residuals of a back injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decisions in April 1990 and June 1990, a claim by 
the veteran for entitlement to service connection for a back 
injury was denied.  He was notified of the determinations and 
informed of appellate rights and procedures.  The veteran 
filed a notice of disagreement, and a statement of the case 
was subsequently issued.  However, the veteran did not 
complete his appeal by filing a timely substantive appeal.  
Accordingly, the April 1990 and June 1990 rating decisions are 
final.  38 U.S.C.A. § 7105(c).  However, a claim which is the 
subject of a prior final determination may nevertheless be 
reopened if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  In order to reopen a claim, there must be 
new and material evidence presented or secured "since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the June 1990 rating 
decision.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

Evidence received since the June 1990 rating decision 
includes a March 1997 private medical which sets out a 
history of two injuries.  The veteran reported that he was 
injured during active duty when a mortar round struck nearby 
and he was thrown from his vehicle.  The examiner stated that 
the veteran indicated that he landed on his head after the 
blast.  The veteran also reported that he injured his back in 
a motor vehicle accident in January 1996.

The same examiner who authored the March 1997 report 
submitted a letter in May 1998 stating that the veteran had 
back pain for a number of years and initially injured his 
back in the military service.  The examiner reported a recent 
flare up in back pain, and offered an opinion that the 
present pain was linked to the back injury in the military 
service.

The above items of evidence are clearly new because they were 
not a part of the record when the RO made its decision in 
June 1990.  Under certain circumstances, the opinions of 
medical personnel which are clearly based solely on history 
provided by a veteran, without review of the record or 
another independent basis, may not be sufficient to reopen a 
claim.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  There 
is no indication that the private examiner in this case 
reviewed the veteran's medical record.  However, the Board 
notes here that the veteran is a combat veteran (as evidenced 
by the award of the Combat Action Ribbon as well as the 
Purple Heart).  As such, his assertions regarding injury to 
his back during combat are to be accepted even if there is no 
official record of such injury.  See 38 U.S.C.A. § 1154(b).  
With that in mind, the private examiner's opinion is 
therefore not rendered inadequate by relying on the veteran's 
history of a combat related injury since such history from a 
combat veteran is by law viewed as the equivalent of service 
medical documentation that such injury took place.  After 
considering the evidence of record in June 1990, the Board 
concludes that the new evidence is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  The veteran's claim has therefore been reopened.  
38 U.S.C.A. § 5108.

Because the Board has determined that the claim has been 
reopened, a decision must be made as to whether the it is 
well grounded under 38 U.S.C.A. § 5107(a).  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish that his 
claim is well grounded, the veteran must produce competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  

The claims file included medical diagnoses of current 
disability in the form of clinical and radiological 
assessments of disc problems of the cervical spine.  The 
veteran's assertions regarding inservice incurrence are 
accepted as true for well-grounded purposes.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  Finally, the May 1998 private 
medical opinion suggesting a link to the inservice injury is 
sufficient to show a nexus to service for well-grounded 
purposes.  Accordingly, the Board finds the veteran's claim 
to be well-grounded.  38 U.S.C.A. § 5107(a). 


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a back injury has been reopened and is well-
grounded.  To this extent, the appeal is granted. 



REMAND

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist in developing the evidence in 
connection with the claim.  38 U.S.C.A. § 5107(a).  Moreover, 
when adjudicating the merits of a claim (as opposed to 
undertaking either the new and material evidence analysis or 
the well-grounded claim analysis), the reasonable doubt 
provisions of 38 U.S.C.A. § 5107(b) are for application.  As 
the RO has not undertaken a review of the merits in light of 
the new evidence and the veteran has not been provided the 
opportunity to argue the merits, the Board may not properly 
review the merits of the claim at this time.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Further, further development of the medical evidence would be 
helpful given the May 1998 private medical opinion and other 
evidence received since June 1990 documenting a post-service 
motor vehicle accident which resulted in injuries to the back 
and neck.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining the necessary medical 
authorizations, the RO should contact 
Deane L. Noblett, M.D. and request copies 
of all pertinent treatment records.  Dr. 
Noblett should also be asked to provide a 
detailed rationale for the May 8, 1998, 
medical opinion suggesting that the 
veteran's present pain is linked to a 
back injury during his military service.

2.  The RO should then schedule the 
veteran for a special VA orthopedic 
examination to ascertain the nature and 
etiology of any current disorders of the 
spine.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination, and any indicated special 
tests should be accomplished.  After 
reviewing the claims file, (including but 
not limited to the medical records 
documenting a post-service automobile 
accident, the May 8, 1998, medical 
opinion by Dr. Noblett and any subsequent 
opinion/explanation submitted by Dr. 
Noblett) and after examining the veteran, 
the examiner should report all disorders 
of the spine which can be medically 
diagnosed.  As for each such disorder, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or more probability) that such 
disorder is etiologically related to an 
injury to the back during service (the 
fact of which injury should be assumed to 
be true for analysis purposes) as opposed 
to any post-service injury.  

3.  After the above development is 
completed, the RO should review the 
entire record de novo and determine 
whether entitlement to service connection 
for residuals of a back injury is 
warranted under applicable laws and 
regulations pertinent to a merits review, 
including but not limited to 38 U.S.C.A. 
§§ 1154(b), 5107(b).  If the 
determination remains adverse to the 
veteran, he and his service 
representative should be issued a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to afford the veteran due 
process of law and to obtain additional development of the 
evidence.  The veteran and his representative have 


the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 



